DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    CITY OF PEMBROKE PINES,
                            Appellant,

                                   v.

                          KENNETH FRITZ,
                             Appellee.

                             No. 4D20-1993

                        [September 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE11-
003579.

  Michael T. Burke and Selena A. Gibson of Johnson, Anselmo, Murdoch,
Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellant.

  Karen Coolman Amlong of The Amlong Firm, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.